Fagg, Judge,
delivered the opinion of the court.
This case is here upon a motion to affirm the judgment of the court below for failure to prosecute the appeal within the time prescribed by law. The transcript filed by the respondent shows that a final judgment was rendered against the appellant by the Court of Criminal Correction of St. Louis county on the 3d day of May, 1867. An appeal was gi’anted on the same day, the necessary steps therefor having been duly taken. It appearing to the satisfaction of the court that the appellant has wholly failed to prosecute his appeal, the motion will be sustained and the judgment affirmed.
The other judges concur.